      4:19-cv-00959-RBH        Date Filed 04/01/19     Entry Number 1       Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION



  LENDLEASE (US) CONSTRUCTION        )
  INC. F/K/A BOVIS LEND LEASE, INC.  )              Case No.
  N/K/A LENDLEASE,                   )
                                     )
                Plaintiff,           )
  v.                                 )
                                     )
  CNA INSURANCE GROUP,               )
  NATIONWIDE INSURANCE COMPANY, )
  LLOYD’S OF LONDON, ATAIN           )
  INSURANCE COMPANIES F/K/A USF      )
  INSURANCE COMPANY, NATIONAL        )                             COMPLAINT
  TRUST INSURANCE COMPANY, FIRST )                              (Declaratory Judgment)
  FINANCIAL INSURANCE COMPANY,       )                           (Breach of Contract)
  PENN AMERICA INSURANCE             )                                (Non-Jury)
  COMPANY, ASPEN SPECIALTY           )
  INSURANCE COMPANY, UNITED          )
  NATIONAL INSURANCE COMPANY,        )
  JAMES RIVER INSURANCE COMPANY, )
  PRINCETON EXPRESS & SURPLUS        )
  LINES INSURANCE COMPANY,           )
  STARSTONE NATIONAL INSURANCE       )
  COMPANY F/K/A TORUS SPECIALTY      )
  COMPANY,                           )
                                     )
               Defendants.           )
  __________________________________ )

       Plaintiff Lendlease (US) Construction Inc. f/k/a Bovis Lend Lease, Inc. (“Lendlease”), by

and through its counsel, Rosen Hagood, LLC. hereby files this Complaint for declaratory judgment

against Defendants CNA Insurance Group (“CNA”); Nationwide Insurance Company

(“Nationwide”); Lloyd’s of London (“Lloyd’s”); Atain Insurance Companies f/k/a USF Insurance

Company (“Atain”); National Trust Insurance Company (“National Trust”); First Financial

Insurance Company (“First Financial”); Penn America Insurance Company (“Penn America”);

Aspen Specialty Insurance Company (“Aspen”); United National Insurance Company (“United
      4:19-cv-00959-RBH           Date Filed 04/01/19    Entry Number 1       Page 2 of 23




National”); James River Insurance Company (“James River”); Princeton Express & Surplus Lines

Insurance Company (“Princeton”); and Starstone National Insurance Company f/k/a Torus

Specialty Company (“Starstone”), alleging upon information and belief as follows:

                                        INTRODUCTION

       1.      By way of this Complaint, Lendlease seeks a declaratory judgment against

Defendants CNA, Nationwide, Lloyd’s, Atain, National Trust, First Financial, Penn America,

Aspen, United National, James River, Princeton, and Starstone (collectively, “Defendants”) that

Defendants have an obligation to defend and indemnify Lendlease in connection with the

underlying action, captioned BEI-Beach, LLC v. Mashburn Christman, JV, Lendlease (US)

Construction, Inc. f/k/a Bovis Lendlease, Inc., and McCrory Construction Company, LLC, No.

2015-CP-26-07275, filed in the South Carolina Court of Common Pleas, Horry County Circuit

Court (the “Underlying Action”).

       2.      Lendlease also asserts claims for breach of contract against each Defendant for

failing to fulfill the obligations owed to Lendlease.

                                          THE PARTIES

       3.      Plaintiff Lendlease is a Florida corporation with its principal place of business

located in New York, New York. At all times relevant hereto, Lendlease was authorized and

routinely conducted business in South Carolina.

       4.      Defendant CNA is a Delaware corporation with its principal place of business

located in Chicago, Illinois. CNA is qualified to do business in the State of South Carolina and

upon information and belief, routinely conducts business in South Carolina in the form of

providing, among other things, liability insurance coverage to the residents, citizens and business

in the State of South Carolina.

                                                  2
      4:19-cv-00959-RBH           Date Filed 04/01/19    Entry Number 1       Page 3 of 23




       5.      Defendant Nationwide is an Ohio corporation with its principal place of business

located in Columbus, Ohio. Nationwide is qualified to do business in the State of South Carolina

and upon information and belief, routinely conducts business in South Carolina in the form of

providing, among other things, liability insurance coverage to the residents, citizens and business

in the State of South Carolina.

       6.      Defendant Lloyd’s of London is a British public liability company with its principal

place of business located in London, England. Lloyd’s is qualified to do business in the State of

South Carolina and upon information and belief, routinely conducts business in South Carolina in

the form of providing, among other things, liability insurance coverage to the residents, citizens

and business in the State of South Carolina.

       7.      Defendant Atain is a Michigan corporation with its principal place of business

located in Farmington Hills, Michigan. Atain is qualified to do business in the State of South

Carolina and upon information and belief, routinely conducts business in South Carolina in the

form of providing, among other things, liability insurance coverage to the residents, citizens and

business in the State of South Carolina.

       8.      Defendant National Trust is an Indiana corporation with its principal place of

business in Sarasota, Florida. National Trust is qualified to do business in the State of South

Carolina and upon information and belief, routinely conducts business in South Carolina in the

form of providing, among other things, liability insurance coverage to the residents, citizens and

business in the State of South Carolina.

       9.      Defendant First Financial is an Illinois corporation with its principal place of

business in Burlington, North Carolina. First Financial is qualified to do business in the State of

South Carolina and upon information and belief, routinely conducts business in South Carolina in

                                                3
      4:19-cv-00959-RBH           Date Filed 04/01/19    Entry Number 1        Page 4 of 23




the form of providing, among other things, liability insurance coverage to the residents, citizens

and business in the State of South Carolina.

       10.     Defendant Penn America is a Pennsylvania corporation with its principal place of

business in Bala Cynwyd, Pennsylvania. Penn America is qualified to do business in the State of

South Carolina and upon information and belief, routinely conducts business in South Carolina in

the form of providing, among other things, liability insurance coverage to the residents, citizens

and business in the State of South Carolina.

       11.     Defendant Aspen is a North Dakota corporation with its principal place of business

in Rocky Hill, Connecticut. Aspen is qualified to do business in the State of South Carolina and

upon information and belief, routinely conducts business in South Carolina in the form of

providing, among other things, liability insurance coverage to the residents, citizens and business

in the State of South Carolina. Defendant United National is a Pennsylvania corporation with its

principal place of business in Bala Cynwyd, Pennsylvania. United National is qualified to do

business in the State of South Carolina and upon information and belief, routinely conducts

business in South Carolina in the form of providing, among other things, liability insurance

coverage to the residents, citizens and business in the State of South Carolina.

       12.     Defendant James River is an Ohio corporation with its principal place of business

in Richmond, Virginia. James River is qualified to do business in the State of South Carolina and

upon information and belief, routinely conducts business in South Carolina in the form of

providing, among other things, liability insurance coverage to the residents, citizens and business

in the State of South Carolina.

       13.     Defendant Princeton is a Delaware corporation with its principal place of business

in Princeton, New Jersey. Princeton is qualified to do business in the State of South Carolina and

                                                 4
      4:19-cv-00959-RBH           Date Filed 04/01/19      Entry Number 1        Page 5 of 23




upon information and belief, routinely conducts business in South Carolina in the form of

providing, among other things, liability insurance coverage to the residents, citizens and business

in the State of South Carolina.

       14.     Defendant Starstone is a Delaware corporation with its principal place of business

in Jersey City, New Jersey. Starstone is qualified to do business in the State of South Carolina and

upon information and belief, routinely conducts business in South Carolina in the form of

providing, among other things, liability insurance coverage to the residents, citizens and business

in the State of South Carolina.

                                   JURISDICTION & VENUE

       15.     This Honorable Court possesses original jurisdiction over this Complaint pursuant

to 28 U.S.C. § 1332(a) because the matter in controversy exceeds the sum or value of $75,000.00

exclusive of interest and costs, and the matter in controversy is between citizens of different states.

       16.     This Honorable Court possesses the power to declare the respective rights and other

legal relations of Lendlease and its insurers as requested herein pursuant to 28 U.S.C. § 2201(a).

       17.     Venue is proper in the United States District Court for the District of South

Carolina, Florence Division, pursuant to 28 U.S.C. § 121 and U.S.C. § 1391(a), because a

substantial part of the events or omissions giving rise to Lendlease claims against the Defendants

occurred within the District of South Carolina and the Defendants subjected themselves to the

personal jurisdiction of the courts of South Carolina under section 36-2-803 of the South Carolina

Code, including but not limited to:

              a.   Contracting to insure any person, property, or risk located within this State at
                   the time of contracting;

              b.   Transacting business in South Carolina; and/or


                                                  5
      4:19-cv-00959-RBH            Date Filed 04/01/19      Entry Number 1        Page 6 of 23




               c.     Committing a tortious act in South Carolina.

                                         FACTUAL BACKGROUND

A.      THE PROJECT

        18.        This declaratory judgment action arises out the design and construction of a mixed-

use development consisting of seven buildings located in Myrtle Beach, South Carolina. (the

“Project” or “Market Common”).

        19.        On October 5, 2006, Lendlease entered into a contract with developer LUK – MB1,

LLC (“Owner”) to become one of three general contractors for the Project.

        20.        Of the seven buildings constructed for the Project, Lendlease served as construction

manager at risk for providing certain construction services as per the contract for buildings A6, A7

and A8 (collectively, the “Lendlease Buildings”), which are comprised of three floors of residential

units over one floor of retail space.

        21.        On January 18, 2007, Lendlease entered into a subcontract with Spann Roofing and

Sheet Metal, Inc. (“Spann”), wherein Spann agreed to provide roofing work at the Project.

        22.        On July 18, 2007, Lendlease entered into a subcontract with Wallcraft Construction

Inc. (“Wallcraft”), wherein Wallcraft agreed to provide “Exterior Insulation and Finish System

and Portland Cement Plaster” work at the Project.

        23.        On January 29, 2007, Lendlease entered into a subcontract with McDowell

Commercial Construction, LLC (“McDowell”), wherein McDowell agreed to install vinyl

windows and doors at the Project.

        24.        Finally, on January 25, 2007, Lendlease entered into a subcontract with R.J Kenney

Associates, Inc. (“RJ Kenney”), wherein RJ Kenney agreed to provide building consulting services

for the Project.

                                                    6
      4:19-cv-00959-RBH        Date Filed 04/01/19      Entry Number 1        Page 7 of 23




       25.    With respect to insurance requirements, the Subcontracts contain, in pertinent part,

the following provision:

                            Exhibit C – Insurance Requirements

                                        *      *        *

              Subcontractor shall provide insurance as follows:

                                        *      *        *

              2.      Commercial General Liability (“CGL”) with a combined
                      single limit for Bodily Injury, Personal Injury and Property
                      Damage of at least $5,000,000 per occurrence and aggregate.
                      The general aggregate limit shall apply on a per project
                      basis. The limit may be provided through a combination of
                      primary and umbrella/excess liability policies.

                      The terms and conditions of coverage shall be provided
                      through the use of ISO Coverage Form CG-00-01-1001 or
                      its equivalent and shall encompass the following:

                      a.     X, C and U hazards, where applicable;

                      b.     Independent Contractors;

                      c.     Blanket Written Contractual Liability covering all
                             Indemnity Agreements, including Subcontract,
                             Article 12 “Indemnity”;

                      d.     Products Liability and Completed Operations, with
                             the provision that coverage shall extend for a period
                             of at least twelve (12) months from the Project
                             completion or for any longer period if required
                             elsewhere in the Contract Documents (such longer
                             period shall take precedence);

                      e.     CGL coverage written on an occurrence form;

                      f.     Endorsement naming LUC-MB1, LLC, Bovis
                             Lendlease, Inc. and Bovis Lendlease Inc.’s parent
                             and affiliates (to the extent applicable) and any other
                             entity as required in the Owner/Contractor
                             Agreement as Additional Insureds. ISO Form CG
                             2010 1185 shall be used to provide this coverage.
                                               7
      4:19-cv-00959-RBH         Date Filed 04/01/19      Entry Number 1     Page 8 of 23




                       g.      Waiver of Subrogation in favor of all Additional
                               Insureds.

                       h.      Policy to be primary as respects the coverage
                               afforded the Additional Insureds.

       26.     The Subcontracts also required Defendants to submit certificates of insurance to

Lendlease indicating the foregoing applicable coverage prior to commencing any work at the

Project.

       27.     Article 12, Indemnity of the Subcontracts, also includes contractual defense and

indemnity provisions in favor of Lendlease with respect to any claims “caused by, arising out of,

resulting from, or occurring in connection with the performance of the Work by Subcontractor …

whether or not caused in part by the active or passive negligence or other fault of a party

indemnified hereunder.”

B.     THE UNDERLYING ACTION

       28.     On October 2, 2015, BEI-Beach, LLC (“BEI”), the company that purchased Market

Common from LUK-MB1, LLC out of receivership, filed the Underlying Action against Lendlease

and the other two general contractors for the Project.

       29.     On April 7, 2017, BEI filed an Amended Complaint in the Underlying Action.

       30.     According to the Amended Complaint, following its purchase of Market Common

out of receivership from LUK-MBI, Inc., BEI became aware of the following defects and

deficiencies at the project:

               a. Misapplied exterior stucco resulting in cracking, efflorescence,
                  failure of water resistance, water intrusion, damage to
                  substructures, including building envelopes, interior floor and
                  ceiling;


                                                 8
      4:19-cv-00959-RBH         Date Filed 04/01/19       Entry Number 1       Page 9 of 23




                b. Improper or lack of flashing resulting in water intrusion and
                   damage to substructures, including the building envelope and
                   interior walls;

                c. Improper waterproofing on external walkways resulting in water
                   intrusion and damage to substructures, including metal framing;

                d. External guardrails assembled in violation of applicable building
                   codes;

                e. Building envelopes constructed without proper weeps and
                   channels to allow for water to escape and resulting in
                   substructure damage; and

                f. Improper roof installation, resulting in water intrusion and
                   damage to substructures, interior walls and ceilings.


       31.      As a result of these defects, BEI alleges that it has been damaged by way of repair

costs, loss of use, and such other damages as may be determined at trial.

       32.      As to Lendlease, the Amended Complaint alleges that “by virtue of its construction

of Buildings A-6, A-7, and A-8 at the Market Common, [Lendlease] extended to BEI a warranty

of workmanlike service in regard to the construction thereof.”

       33.      The Amended Complaint alleges that Lendlease breached this warranty “by virtue

of the defects alleged above, singly and in combination, all resulting in the necessity for repair of

the defects.”

       34.      Additionally, the Amended Complaint alleges that Lendlease was negligent,

grossly negligent, carless, reckless, willful, and wanton in regard to its construction which has

caused or contributed to the following defects:

                a. In failing to use due care in the construction of Buildings A-6,
                   A-7, and A-8;


                                                  9
     4:19-cv-00959-RBH        Date Filed 04/01/19      Entry Number 1      Page 10 of 23




              b. Improper installation and construction of the exterior wall and
                 roof systems and related waterproofing;

              c. Failure to provide sufficient barriers against the intrusion of
                 water into the exterior wall system and an adequate avenue for
                 exit of water that does get into the exterior wall system;

              d. Failure to properly select building materials and materials free
                 from defect;

              e. Construction in violation of applicable building codes and
                 accepted industry standards and practices;

              f. Failure to properly select qualified subcontractors to perform
                 construction and failing to properly manage the selected
                 subcontractors and review the work performed;

              g. Improper installation of exterior stucco and related cladding,
                 resulting in water intrusion and damage to other building
                 elements; and

              h. Other deficiencies and failures to be proven at trial.


C.     SUBCONTRACTORS’ INSURANCE POLICIES

       Policies Issued to Spann

       35.    Upon information and belief, CNA issued two commercial general liability policies

to Spann effective May 1, 2008 through May 1, 2009 (the “Spann CNA Policies”).

       36.    Upon information and belief, the Spann CNA Policies contain one or more

provisions/endorsements entitling Lendlease to defense and indemnity in connection with the

Underlying Action.

       37.    Lendlease has tendered its defense and indemnity in connection with the

Underlying Action to CNA.

       38.    CNA has partially accepted the tender of defense, but has not completely complied

with its obligation to defend or indemnify Lendlease in connection with the Underlying Action.

                                               10
     4:19-cv-00959-RBH          Date Filed 04/01/19     Entry Number 1        Page 11 of 23




       Policies Issued to Wallcraft

       39.     Upon information and belief, Nationwide issued several commercial general

liability and umbrella liability policies to Wallcraft effective June 23, 2007 through June 23, 2008

(the “Wallcraft Nationwide Policies”).

       40.     Upon information and belief, the Wallcraft Nationwide Policies contain one or

more provisions/endorsements entitling Lendlease to defense and indemnity in connection with

the Underlying Action.

       41.     Lendlease has tendered its defense and indemnity in connection with the

Underlying Action to Nationwide.

       42.     Nationwide has disclaimed any obligation to defend or indemnify Lendlease in

connection with the Underlying Action.

       43.     Upon information and belief, Lloyd’s issued a commercial general liability policy

to Wallcraft effective July 8, 2008 through July 8, 2009 (the “Lloyd’s Policy”).

       44.     Upon information and belief, the Lloyd’s Policy contains one or more

provisions/endorsements entitling Lendlease to defense and indemnity in connection with the

Underlying Action.

       45.     Lendlease has tendered its defense and indemnity in connection with the

Underlying Action to Lloyd’s.

       46.     Lloyd’s has disclaimed any obligation to defend or indemnify Lendlease in

connection with the Underlying Action.




                                                11
     4:19-cv-00959-RBH        Date Filed 04/01/19     Entry Number 1       Page 12 of 23




       Policies Issued to McDowell

       47.    Upon information and belief, Atain issued a commercial general liability policy to

McDowell effective December 26, 2007 through December 26, 2008 (the “McDowell Atain

Policy”).

       48.    Upon information and belief, the McDowell Atain Policy contains one or more

provisions/endorsements entitling Lendlease to defense and indemnity in connection with the

Underlying Action.

       49.    Lendlease has tendered its defense and indemnity in connection with the

Underlying Action to Atain.

       50.    Atain has disclaimed any obligation to defend or indemnify Lendlease in

connection with the Underlying Action.

       51.    Upon information and belief, First Financial issued an umbrella liability policy to

McDowell effective January 1, 2008 through January 1, 2009 (the “McDowell First Financial

Policy”).

       52.    Upon information and belief, the McDowell First Financial Policy contains one or

more provisions/endorsements entitling Lendlease to defense and indemnity in connection with

the Underlying Action.

       53.    Lendlease has tendered its defense and indemnity in connection with the

Underlying Action to First Financial.

       54.    First Financial has disclaimed any obligation to defend or indemnify Lendlease in

connection with the Underlying Action.




                                              12
     4:19-cv-00959-RBH       Date Filed 04/01/19     Entry Number 1      Page 13 of 23




       Policies Issued to RJ Kenney

              a. Penn America

       55.    Upon information and belief, Penn America issued a commercial general liability

policy to RJ Kenney effective September 21, 2006 through September 21, 2007 (the “RJ Kenney

Penn America Policy”).

       56.    Upon information and belief, the RJ Kenney Penn America Policy contains one or

more provisions/endorsements entitling Lendlease to defense and indemnity in connection with

the Underlying Action.

       57.    Lendlease has tendered its defense and indemnity in connection with the

Underlying Action to Penn America.

       58.    Penn America has disclaimed any obligation to defend or indemnify Lendlease in

connection with the Underlying Action.

              b. Aspen

       59.    Upon information and belief, Aspen issued several commercial general liability

policies to RJ Kenney effective October 2, 2007 thorough October 2, 2012 (the “RJ Kenney Aspen

Policies”).

       60.    Upon information and belief, the RJ Kenney Aspen Policies contain one or more

provisions/endorsements entitling Lendlease to defense and indemnity in connection with the

Underlying Action.



                                             13
     4:19-cv-00959-RBH        Date Filed 04/01/19     Entry Number 1      Page 14 of 23




       61.    Lendlease has tendered its defense and indemnity in connection with the

Underlying Action to Aspen.

       62.    Aspen has disclaimed any obligation to defend or indemnify Lendlease in

connection with the Underlying Action.

              c. Atain

       63.    Upon information and belief, Atain issued several commercial general liability

policies to RJ Kenney effective October 2, 2012 thorough October 2, 2017 (the “RJ Kenney Atain

Policies”).

       64.    Upon information and belief, the RJ Kenney Atain Policies contain one or more

provisions/endorsements entitling Lendlease to defense and indemnity in connection with the

Underlying Action.

       65.    Lendlease has tendered its defense and indemnity in connection with the

Underlying Action to Atain.

       66.    Atain has disclaimed any obligation to defend or indemnify Lendlease in

connection with the Underlying Action.

              d. United National

       67.    Upon information and belief, United National issued several umbrella liability

policies to RJ Kenney effective December 28, 2007 through December 28, 2010 (the “RJ Kenney

United National Policies”).

       68.    Upon information and belief, the RJ Kenney United National Policies contain one

or more provisions/endorsements entitling Lendlease to defense and indemnity in connection with

the Underlying Action.



                                              14
     4:19-cv-00959-RBH          Date Filed 04/01/19     Entry Number 1       Page 15 of 23




       69.     Lendlease has tendered its defense and indemnity in connection with the

Underlying Action to United National.

       70.     United National has disclaimed any obligation to defend or indemnify Lendlease in

connection with the Underlying Action.

               e. James River

       71.     Upon information and belief, James River issued several umbrella liability policies

to RJ Kenney effective December 28, 2010 through December 28, 2012 (the “RJ Kenney James

River Policies”).

       72.     Upon information and belief, the RJ Kenney James River Policies contain one or

more provisions/endorsements entitling Lendlease to defense and indemnity in connection with

the Underlying Action.

       73.     Lendlease has tendered its defense and indemnity in connection with the

Underlying Action to James River.

       74.     James River has disclaimed any obligation to defend or indemnify Lendlease in

connection with the Underlying Action.

               f. Princeton

       75.     Upon information and belief, Princeton issued several umbrella liability policies to

RJ Kenney effective July 5, 2013 through July 5, 2015 (the “RJ Kenney Princeton Policies”).

       76.     Upon information and belief, the RJ Kenney Princeton Policies contain one or more

provisions/endorsements entitling Lendlease to defense and indemnity in connection with the

Underlying Action.

       77.     Lendlease has tendered its defense and indemnity in connection with the

Underlying Action to Princeton.

                                                15
     4:19-cv-00959-RBH          Date Filed 04/01/19     Entry Number 1       Page 16 of 23




         78.    Princeton has disclaimed any obligation to defend or indemnify Lendlease in

connection with the Underlying Action.

                g. Starstone

         79.    Upon information and belief, Starstone issued several commercial general liability

policies to RJ Kenney effective August 3, 2015 through August 3, 2017 (the “RJ Kenney Starstone

Policies”).

         80.    Upon information and belief, the RJ Kenney Starstone Policies contain one or more

provisions/endorsements entitling Lendlease to defense and indemnity in connection with the

Underlying Action.

         81.    Lendlease has tendered its defense and indemnity in connection with the

Underlying Action to Starstone.

         82.    Starstone has disclaimed any obligation to defend or indemnify Lendlease in

connection with the Underlying Action.

                                       COUNT ONE
                        Declaratory Judgment as against CNA (Spann)

         83.    Lendlease hereby incorporates and re-alleges paragraphs 1-82 of its complaint as if

set fully herein.

         84.    The alleged damages in the Underlying Action fall within the insuring agreement

of the CNA Policies and are not barred by any exclusion(s) in the CNA Policies.

         85.    Lendlease qualifies as an additional insured under the CNA Policies issued to

Spann.

         86.    Lendlease is entitled to additional insured coverage under the CNA Policies in

connection with the Underlying Action.


                                                16
     4:19-cv-00959-RBH          Date Filed 04/01/19     Entry Number 1       Page 17 of 23




         87.    CNA has a duty to defend Lendlease with respect to the Underlying Action under

CNA Policies issued to Spann.

         88.    CNA has a duty to indemnify Lendlease with respect to the Underlying Action

under the CNA Policies issued to Spann.

         89.    In addition, CNA has an obligation to indemnify Lendlease in connection with

Spann’s contractual defense and indemnity obligation as to Lendlease in the Subcontract.

                                        COUNT TWO
                               Breach of Contract against CNA (Spann)

         90.    Lendlease hereby incorporates and re-alleges paragraphs 1-89 of its complaint as if

set fully herein.

         91.    Lendlease qualifies as an additional insured under the CNA Policies issued to

Spann.

         92.    Lendlease is entitled to additional insured coverage under the CNA Policies issued

to Spann in connection with the Underlying Action.

         93.    CNA has an obligation to defend and indemnify Lendlease in connection with the

Underlying Action under the terms and conditions of the CNA Policies issued to Spann.

         94.    Lendlease and/or Spann has tendered Lendlease’s defense and indemnity in

connection with the Underlying Action to CNA.

         95.    In breach of its obligations under the CNA Policies, CNA has refused to defend

and/or indemnify Lendlease in connection with the Underlying Action (or otherwise failed to

respond to Lendlease’s tender).

         96.    Lendlease has suffered damages as a consequence of CNA’s breach.




                                                17
      4:19-cv-00959-RBH          Date Filed 04/01/19     Entry Number 1       Page 18 of 23




                                       COUNT THREE
               Declaratory Judgment as against Nationwide and Lloyds (Wallcraft)

        97.      Lendlease hereby incorporates and re-alleges paragraphs 1-96 of its complaint as if

set fully herein.

        98.      The alleged damages in the Underlying Action fall within the insuring agreement

of the Nationwide and Lloyds’ Policies and are not barred by any exclusion(s) in the Policies.

        99.      Lendlease qualifies as an additional insured under the Nationwide and Lloyd’s

Policies issued to Wallcraft.

        100.     Lendlease is entitled to additional insured coverage under the Nationwide and

Lloyds’ Policies in connection with the Underlying Action.

        101.     Nationwide and Lloyds have a duty to defend Lendlease with respect to the

Underlying Action under the Nationwide and Lloyds’ Policies issued to Wallcraft.

        102.     Nationwide and Lloyds have a duty to indemnify Lendlease with respect to the

Underlying Action under the Nationwide and Lloyds’ Policies issued to Wallcraft.

        103.     In addition, Nationwide and Lloyds’ have an obligation to indemnify Wallcraft in

connection with Wallcraft’s contractual defense and indemnity obligation as to Lendlease in the

Subcontract.

                                       COUNT FOUR
                 Breach of Contract against Nationwide and Lloyds (Wallcraft)

        104.     Lendlease hereby incorporates and re-alleges paragraphs 1-103 of its complaint as

if set fully herein.

        105.     Lendlease qualifies as an additional insured under the Nationwide and Lloyds’

Policies issued to Wallcraft.



                                                 18
      4:19-cv-00959-RBH         Date Filed 04/01/19      Entry Number 1       Page 19 of 23




          106.   Lendlease is entitled to additional insured coverage under the Nationwide and

Lloyds’ Policies issued to Wallcraft in connection with the Underlying Action.

          107.   Nationwide and Lloyds have an obligation to defend and indemnify Lendlease in

connection with the Underlying Action under the terms and conditions of the Nationwide and

Lloyds’ Policies issued to Wallcraft.

          108.   Lendlease and/or Wallcraft has tendered Lendlease’s defense and indemnity in

connection with the Underlying Action to Nationwide and Lloyds.

          109.   In breach of their obligations under the Nationwide and Lloyds’ Policies issued to

Wallcraft, Nationwide and Lloyds have refused to defend and/or indemnify Lendlease in

connection with the Underlying Action (or otherwise failed to respond to Lendlease’s tender).

          110.   Lendlease has suffered damages as a consequence of Nationwide’s and Lloyds’

breach.

                                      COUNT FIVE
            Declaratory Judgment as against Atain and First Financial (McDowell)

          111.   Lendlease hereby incorporates and re-alleges paragraphs 1-109 of its complaint as

if set fully herein.

          112.   The alleged damages in the Underlying Action fall within the insuring agreement

of the Atain and First Financial Policies and are not barred by any exclusion(s) in the Policy.

          113.   Lendlease qualifies as an additional insured under the Atain and First Financial

Policies issued to McDowell.

          114.   Lendlease is entitled to additional insured coverage under the Atain and First

Financial Policies in connection with the Underlying Action.




                                                 19
      4:19-cv-00959-RBH        Date Filed 04/01/19      Entry Number 1       Page 20 of 23




        115.    Atain and First Financial have a duty to defend Lendlease with respect to the

Underlying Action under the Atain and First Financial Policies.

        116.    Atain and First Financial have a duty to indemnify Lendlease with respect to the

Underlying Action under the Atain and First Financial Policies.

        117.    In addition, Atain and First Financial have an obligation to indemnify McDowell

in connection with McDowell’s contractual defense and indemnity obligation as to Lendlease in

the Subcontract.

                                        COUNT SIX
               Breach of Contract against Atain and First Financial (McDowell)

        118.    Lendlease hereby incorporates and re-alleges paragraphs 1-117 of its complaint as

if set fully herein.

        119.    Lendlease qualifies as an additional insured under the Atain and First Financial

Policies.

        120.    Lendlease is entitled to additional insured coverage under the Atain and First

Financial Policies in connection with the Underlying Action.

        121.    Atain and First Financial have an obligation to defend and indemnify Lendlease in

connection with the Underlying Action under the terms and conditions of the Atain and First

Financial Policies issued to McDowell.

        122.    Lendlease and/or McDowell has tendered Lendlease’s defense and indemnity in

connection with the Underlying Action to Atain and First Financial.

        123.    In breach of their obligations under the Atain and First Financial Policies, Atain

and First Financial have refused to defend and/or indemnify Lendlease in connection with the

Underlying Action (or otherwise failed to respond to Lendlease’s tender).


                                                20
      4:19-cv-00959-RBH         Date Filed 04/01/19      Entry Number 1       Page 21 of 23




          124.   Lendlease has suffered damages as a consequence of Atain’s and First Financial’s

breach.

                                   COUNT SEVEN
  Declaratory Judgment as against Penn America, Aspen, Atain, United National, James
                    River, Princeton, and Starstone (RJ Kenney)

          125.   Lendlease hereby incorporates and re-alleges paragraphs 1-124 of its complaint as

if set fully herein.

          126.   The alleged damages in the Underlying Action fall within the insuring agreement

of the Penn America, Aspen, Atain, United National, James River, Princeton, and Starstone

Policies (collectively, the “RJ Kenney Insurers” and the “RJ Kenney Policies”) and are not barred

by any exclusion(s) in the RJ Kenney Policies.

          127.   Lendlease qualifies as an additional insured under the RJ Kenney Policies.

          128.   Lendlease is entitled to additional insured coverage under the RJ Kenney Policies

in connection with the Underlying Action.

          129.   The RJ Kenney Insurers have a duty to defend Lendlease with respect to the

Underlying Action under the RJ Kenney Policies.

          130.   RJ Kenney Insurers have a duty to indemnify Lendlease with respect to the

Underlying Action under the RJ Kenney Policies.

          131.   In addition, the RJ Kenney Insurers have an obligation to indemnify RJ Kenney in

connection with RJ Kenney’s contractual defense and indemnity obligation as to Lendlease in the

Subcontract.




                                                 21
     4:19-cv-00959-RBH           Date Filed 04/01/19      Entry Number 1      Page 22 of 23




                                    COUNT EIGHT
  Breach of Contract against Penn America, Aspen, Atain, United National, James River,
                         Princeton, and Starstone (RJ Kenney)

          132.   Lendlease hereby incorporates and re-alleges paragraphs 1-31 of its complaint as if

set fully herein.

          133.   Lendlease qualifies as an additional insured under the RJ Kenney Policies.

          134.   Lendlease is entitled to additional insured coverage under the RJ Kenney Policies

in connection with the Underlying Action.

          135.   The RJ Kenney Insurers have an obligation to defend and indemnify Lendlease in

connection with the Underlying Action under the terms and conditions of the RJ Kenney Policies.

          136.   Lendlease and/or RJ Kenney has tendered Lendlease’s defense and indemnity in

connection with the Underlying Action to the RJ Kenney Insurers.

          137.   In breach of their obligations under the RJ Kenney Policies, the RJ Kenney insurers

have refused to defend and/or indemnify Lendlease in connection with the Underlying Action (or

otherwise failed to respond to Lendlease’s tender).

          138.   Lendlease has suffered damages as a consequence of the RJ Kenney Insurers’

breach.

          WHEREFORE, Lendlease prays that the Court enter judgment in its favor on all causes

of action against the Defendants and award Lendlease damages in the amounts to be proven at

trial, including but not limited to the following:

          A.     Enter judgment against CNA, Nationwide, Lloyds, First Financial, Penn America,

                 Aspen, Atain, United National, James River, Princeton, and Starstone and in favor

                 of Lendlease for all damages suffered as a consequence of the Defendants’ breach



                                                     22
     4:19-cv-00959-RBH        Date Filed 04/01/19       Entry Number 1         Page 23 of 23




              of their obligation to defend and indemnify Lendlease in connection with the

              Underlying Action under the insurance policies issued by the named Defendants;

       B.     For those costs incurred pursuant to law; and

       C.     For such other relief as is just and equitable herein.


                                                     Respectfully submitted,


                                                     ROSEN HAGOOD, LLC.


                                                     s/James A. Bruorton IV
                                                     James A. Bruorton IV, Esq. (Fed. No. 9302)
                                                     151 Meeting Street, Suite 400
                                                     P.O. Box 893
                                                     Charleston, S.C. 29402
                                                     (843) 577-6726
                                                     cbruorton@rosenhagood.com

Charleston, South Carolina
April 1, 2019




                                                23
